              Case 1:19-cv-01032 Document 1 Filed 04/12/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 RUBEN LOPEZ,
 5907 Black Hawk Drive
 Oxon Hills, Maryland 20745

                 Plaintiff,                                  Case No. 1:19-cv-01032

         v.

 THE NEXT STEP PUBLIC CHARTER
 SCHOOL, INC., ‘
 3047 15th Street NW
 Washington, D.C. 20009

 and

 TAUNYA MELVIN,
 1203 Ashleigh Station Court
 Bowie, Maryland 20721

                 Defendants.


                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant The Next Step Public Charter

School, Inc. (the “Next Step Public Charter School”), by counsel and with the consent of Defendant

Taunya Melvin (“Melvin”), files this Notice of Removal to the United States District Court for the

District of Columbia of Case No. 2019 CA 000888 B filed in the Superior Court of the District of

Columbia (the “Action”) based on the following grounds:

        1.      This Court has original jurisdiction over the matter because Plaintiff’s Complaint

asserts putative claims of discrimination and retaliation in violation of the District of Columbia Human

Rights Act and Title VII of the Civil Rights Act of 1964 (“Title VII”). Specifically, Counts II, IV, and

V of the Complaint state claims that arise under Title VII and, therefore, the claims arise under the

“Constitution, laws, or treaties of the United States” as required under 28 U.S.C. § 1331. This Court



                                                   1
               Case 1:19-cv-01032 Document 1 Filed 04/12/19 Page 2 of 5



also has supplemental jurisdiction over Plaintiff’s remaining claims pursuant to 28 U.S.C. §§ 1367(a)

and 1441(c).

        2.          The Action is properly removable to this Court pursuant to 28 U.S.C. § 1441(a)

because the Action was filed in the Superior Court of the District of Columbia, which is within this

Court’s district.

        3.          On March 22, 2019, Plaintiff Ruben Lopez served The Next Step Public Charter

School with the Summons, Complaint, and Initial Order and Addendum, which is attached as Exhibit

1. Accordingly, The Next Step Public Charter School may remove the Action to this Court on or

before April 22, 2019, pursuant to 28 U.S.C. § 1446(b) and Fed. R. Civ. P. 6(a)(1)(C).

        4.          The Complaint also names Taunya Melvin as a Defendant. Ms. Melvin was served

with the Complaint on March 25, 2019, and she consents to The Next Step Public Charter School’s

removal of the Complaint to Federal Court.

        5.          A copy of this Notice of Removal is being filed with the Clerk of the District of

Columbia Superior Court, and a copy is being served on Plaintiff as required by 28 U.S.C. § 1446(d).

A copy of the Notice of Filing of Notice of Removal is attached as Exhibit 2.

        6.          Attached as Exhibit 3 is a copy of the Notice to Plaintiff of Filing of Notice of

Removal, which was served on Plaintiff in accordance with 28 U.S.C. § 1446(a).

        7.          The required filing fee and an executed civil cover sheet accompany this Notice.

        8.          The Next Step Public Charter School, with Ms. Melvin’s consent, submits this Notice

of Removal without waiving any of the Parties’ defenses to the claims asserted by Plaintiff or

conceding that Plaintiff has pled claims upon which relief can be granted.

        WHEREFORE, Defendant The Next Step Public Charter School, with the consent of

Defendant Taunya Melvin, respectfully requests that the Clerk note that the Action has been removed

from the Superior Court of the District of Columbia to the United States District Court for the District


                                                  2
              Case 1:19-cv-01032 Document 1 Filed 04/12/19 Page 3 of 5



of Columbia, and that all proceedings hereafter shall take place in the United States District Court for

the District of Columbia.

Dated: April 12, 2019                          Respectfully submitted,

                                               /s/ Olaoluwaposi O. Oshinowo
                                               Alison N. Davis (Bar No. 429700)
                                               Olaoluwaposi O. Oshinowo (Bar No. 1045617)
                                               LITTLER MENDELSON, P.C.
                                               815 Connecticut Avenue, NW, 4th Floor
                                               Washington, DC 20006
                                               202.842.3400
                                               202.842.0011 (Facsimile)
                                               andavis@littler.com
                                               ooshinowo@litter.com

                                               Counsel for Defendant
                                               The Next Step Public Charter School, Inc.




                                               3
Case 1:19-cv-01032 Document 1 Filed 04/12/19 Page 4 of 5
             Case 1:19-cv-01032 Document 1 Filed 04/12/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I certify that on this 12th day of April 2019, a true and correct copy of the foregoing document

was filed with the Clerk of Court via the CM/ECF system and that, thereafter, I caused a copy of the

same to be served via U.S. Mail, postage prepaid, on:

                               Kyle G. Ingram
                               Law Office of Kyle Ingram
                               1200 18th Street Northwest
                               Suite 700
                               Washington, D.C. 20036
                               Kyle.Ingram@KIngramLaw.com

                               Counsel for Plaintiff

       I further certify that, pursuant to 28 U.S.C. § 1446(d), on April 12, 2019, a copy of the

foregoing Notice of Removal was served via Case FileXpress upon the following:

                               Clerk of the Court
                               Superior Court of the District of Columbia
                               500 Indiana Avenue, N.W.
                               Washington, DC 20001



                                                  /s/ Olaoluwaposi O. Oshinowo
                                                 Olaoluwaposi O. Oshinowo




                                                 4
